EXAMINER'S AMENDMENT
This action is a response to the communication received on 2/14/2022. Examiner acknowledges the amendments made to claims 1 and 3 and the addition of claims 14-16.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 11-13 are cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 directed to an invention non-elected without traverse.  Accordingly, claims 11-13 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-10, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has a housing having a hollow structure with an opening, made of plastic, and is configured to be surrounded by a tumor region in a patient body to be irradiated and support the tumor region during intraoperative therapy;
a scattering foil disposed at the opening of the hollow structure; and
an intensity modulator disposed inside the housing, where the intensity modulator modulates an intensity of mixed radiation, including the first and second radiation.
Claims 2, 3, 5-10, and 14-16 are dependent on allowed matter from claim 1 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791